DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “L” has been used to designate both distance between the two mounted portions (FIG. 5) and gradation (FIG. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: R in FIG. 5 and L in FIG. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6, line 1, “comprising” should read “comprising:”.
In claim 6, line 15, “having a curved surface” should read “have a curved surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-11, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al (US 20160260546 and hereinafter Mori ‘546).
In regards to claim 1, Mori '546 discloses an electronic component comprising: a capacitor body (26 - FIG. 1; [0048]); 
a pair of external electrodes (22 - FIG. 2; [0048]) disposed on opposite end surfaces of the capacitor body, respectively (seen in FIG. 2 and described in [0048]); and 
a pair of metal frames (30 - FIG. 2; [0056]) respectively including a pair of connected portions (32 - FIG. 2; [0056]) connected to the pair of external electrodes, respectively (seen in FIG. 2), and a pair of mounted portions (34 - FIG. 2; [0056]) bent at and extending from one ends of the pair of connected portions, respectively (see in FIG. 2), 
wherein corners of end portions of the pair of mounted portions facing each other have a curved surface (seen in FIG. 5).

In regards to claim 3, Mori '546 further discloses a pair of conductive bonding layers (50 - FIG. 2; [0068]) disposed between the pair of external electrodes and the pair of connected portions, respectively (seen in FIG. 2).

In regards to claim 4, Mori '546 further discloses wherein the capacitor body includes dielectric layers and a plurality of internal electrodes alternately disposed with each of the dielectric layers interposed therebetween (described in [0050]).

In regards to claim 5, Mori '546 further discloses wherein each of the pair of external electrodes includes: a head portion (22a - FIG. 2; [0054]) disposed on one end surface among the opposite end surfaces of the capacitor body (seen in FIG. 2 and described in [0054]); and a band portion (22b - FIG. 2; [0054]) extending from the head portion onto parts of first and second surfaces and opposite side surfaces of the capacitor body, that are connected to the one end surface (described in [0054]).

In regards to claim 6, Mori '546 discloses a board having an electronic component, comprising: a circuit board (60 - FIG. 11; [0048]) having a plurality of electrode pads (64 - FIG. 11; [0077]) disposed on an upper surface of the circuit board (seen in FIG. 11); and 
an electronic component (20 - FIG. 2; [0048]) mounted on the circuit board (seen in FIG. 11), 
wherein the electronic component includes a capacitor body (26 - FIG. 1; [0048]), a pair of external electrodes (22 - FIG. 2; [0048]) disposed on opposite end surfaces of the capacitor body, respectively (seen in FIG. 2 and described in [0048]), and a pair of metal frames (30 - FIG. 2; [0056]) respectively including a pair of connected portions (32 - FIG. 2; [0056]) connected to the pair of external electrodes, respectively (seen in FIG. 2), and a pair of mounted portions (34 - FIG. 2; [0056]) bent at and extending from one ends of the pair of connected portions, respectively (see in FIG. 2), the pair of mounted portions being connected to the plurality of electrode pads, respectively (seen in FIG. 11), and 
wherein corners of end portions of the pair of mounted portions facing each other have a curved surface (seen in FIG. 5).

In regards to claim 8, Mori '546 further discloses a pair of conductive bonding layers (50 - FIG. 2; [0068]) disposed between the pair of external electrodes and the pair of connected portions, respectively (seen in FIG. 2).

In regards to claim 9, Mori '546 further discloses wherein the capacitor body includes dielectric layers and a plurality of internal electrodes alternately disposed with each of the dielectric layers interposed therebetween (described in [0050]).

In regards to claim 10, Mori '546 further discloses wherein each of the pair of external electrodes includes: a head portion (22a - FIG. 2; [0054]) disposed on one end surface among the opposite end surfaces of the capacitor body (seen in FIG. 2 and described in [0054]); and a band portion (22b - FIG. 2; [0054]) extending from the head portion onto parts of first and second surfaces and opposite side surfaces of the capacitor body, that are connected to the one end surface (described in [0054]).

In regards to claim 11, Mori '546 further discloses wherein the pair of mounted portions are electrically and physically connected to the plurality of electrode pads, respectively, by a solder (50 - FIG. 2; [0063]) (seen in FIG. 11 and described in [0063]).

In regards to claim 13, Mori '546 discloses an electronic component comprising: a capacitor body (26 - FIG. 1; [0048]); a pair of external electrodes (22 - FIG. 2; [0048]) disposed on opposite end surfaces of the capacitor body, respectively (seen in FIG. 2 and described in [0048]); and 
a pair of metal frames (30 - FIG. 2; [0056]) connected to the pair of external electrodes, respectively (seen in FIG. 2), each metal frame having an L-shape (seen in FIG. 2), 
wherein one end portions of the pair of metal frames facing each other (seen in FIG. 5) each have a corner (seen in FIG. 5), a curvature of which is larger than zero (seen in FIG. 5).

In regards to claim 15, Mori '546 further discloses wherein the pair of metal frames respectively include a pair of connected portions (32 - FIG. 2; [0056]) connected to the pair of external electrodes, respectively (seen in FIG. 2), and a pair of mounted portions (34 - FIG. 2; [0056]) bent at and extending from one ends of the pair of connected portions, respectively (see in FIG. 2).

In regards to claim 16, Mori '546 further discloses a pair of conductive bonding layers (50 - FIG. 2; [0068]) disposed between the pair of external electrodes and the pair of connected portions, respectively (seen in FIG. 2).

In regards to claim 17, Mori '546 further discloses the shortest distance between the pair of mounted portions is 1.6 mm or less (see fig. 2 & [0063], noting that a capacitor of 1 mm length may be used; thus, Mori '546 discloses the shortest distance between the pair of mounted portions less than 1 mm).

In regards to claim 18, Mori '546 further discloses wherein the capacitor body includes dielectric layers and a plurality of internal electrodes alternately disposed with each of the dielectric layers interposed therebetween (described in [0050]).

In regards to claim 19, Mori '546 further discloses wherein each of the pair of external electrodes includes: a head portion (22a - FIG. 2; [0054]) disposed on one end surface among the opposite end surfaces of the capacitor body (seen in FIG. 2 and described in [0054]); and a band portion (22b - FIG. 2; [0054]) extending from the head portion onto parts of first and second surfaces and opposite side surfaces of the capacitor body, that are connected to the one end surface (described in [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mori ‘546 in view of Chung et al (US 20140160622 and hereinafter Chung ‘622).
In regards to claim 12, Mori '546 further discloses each of the pair of mounted portions having a length in a first direction (rightward in FIG. 11) (seen in FIG. 11), and each of the plurality of electrode pads having a length in the first direction (seen in FIG. 11), where the first direction is a direction in which the opposite end surfaces of the capacitor body oppose each other (seen in FIG. 11). Mori '546 fails to explicitly disclose the length of each of the pair of mounted portions in a first direction being larger than the length of each of the plurality of electrode pads in the first direction.
Chung '622 discloses the length of each of the pair of mounted portions (312 & 322 - FIG. 3; [0063]) in a first direction being larger than the length of each of the plurality of electrode pads (421 & 422 - FIG. 3; [0063]) in the first direction.
	Prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have recognized the finite number of predictable solutions (2) for the length of each of the pair of mounted portions in a first direction relative to the length of each of the plurality of electrode pads in the first direction (larger or smaller), as evidenced by Mori '546 and Chung '622. Absent unexpected results, it would have been obvious to try each of the two different predictable solutions to yield the mounted portions being connected to the respective electrode pads.

Allowable Subject Matter
Claims 2, 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 2, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein corners of end portions of the pair of mounted portions facing each other have a curved surface, wherein a curvature of the corners of the end portions of the pair of mounted portions is 15 mm-1 or less.

In regards to claim 7, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein corners of end portions of the pair of mounted portions facing each other have a curved surface, wherein a curvature of the corners of the end portions of the pair of mounted portions is 15 mm-1 or less.

In regards to claim 14, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein one end portions of the pair of metal frames facing each other each have a corner, a curvature of which is larger than zero, wherein the curvature of the corners of the one end portions of the pair of metal frames is 15 mm-1 or less.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210358690 – FIG. 2
US 20190008036 – FIG. 6
US 20080239621 – FIG. 6
US 10398030 – FIG. 8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M DUBUISSON/Examiner, Art Unit 2848                                                                                                                                                                                                        
/David M Sinclair/Primary Examiner, Art Unit 2848